Citation Nr: 1124197	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  11-00 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an initial compensable rating for residuals of a postoperative umbilical hernia.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the RO that granted service connection for residuals of an umbilical hernia and assigned a noncompensable (no percent) rating, effective on December 8, 2008.


FINDINGS OF FACT

1.  Prior to November 3, 2010, the service-connected postoperative residuals of an umbilical hernia repair is not shown to have been manifested by recurrence of the hernia or the required use of a truss. 

2.  Beginning November 3, 2010, the service-connected postoperative umbilical hernia repair is shown to be manifested by a recurrent hernia that was readily reducible and that would be well supported by a belt; the hernia was not irremedial or unoperable, and there was no indication for a supporting belt.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable rating for the service-connected postoperative residuals of umbilical hernia repair prior to November 3, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.114 including Diagnostic Code 7339 (2010). 

2.  The criteria for the assignment of a 10 percent rating for the Veteran's service-connected postoperative residuals of umbilical hernia repair beginning on November 3, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.114 including  Diagnostic Code 7339 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

To the extent that the veteran has expressed his clear intention to withdraw the claims of service connection for a skin disorder and an initial compensable rating for the service-connected bronchitis, a discussion of VCAA as to these matters is not necessary at this time.

Since the March 2004 rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, the statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in September 2009.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  

The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran's service-connected post-operative residuals of umbilical hernia repair is rated by analogy under 38 C.F.R. § 4.114, Codes 7399-7339, since there is no diagnostic code that sets forth criteria for assigning disability evaluations for the exact disability experienced by the Veteran.  

The Board notes that when an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27.

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, post-operative ventral hernia residuals are rated as follows.  A no percent rating is assigned for a postoperative ventral hernia that is healed with no disability and no belt indicated. 

A 20 percent rating is assigned for a small, postoperative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post- operative wounds with weakening of abdominal wall and indication for a supporting belt.  Id.

A 40 percent rating is assigned for a large, postoperative ventral hernia that is not well supported by a belt under ordinary circumstances. 

Finally, a 100 percent rating is assigned for a massive, postoperative ventral hernia that is persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Id.

When rating by analogy to an inguinal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 10 percent rating is warranted for a hernia that is postoperative recurrent, readily reducible and well supported by truss or belt. 

A 30 percent rating is warranted for a small hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  Id.

A 60 percent rating is warranted for a large hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Id.

In the present case, the evidence shows that the Veteran had an incisional, umbilical hernia repair in October 2008.

On November 2009 VA examination, the Veteran denied having any pain associated with the repaired hernia, although he did feel a pulling sensation with bending, stooping, straining, or lifting heavy objects.  He had no other symptoms to include flare-ups, residual muscle injury, or limitation of motion or functional impairment.  

In addition to his full-time job, the Veteran had a part-time job at a hardware store for two months out of the year that involved moving heavy equipment and merchandise.  Although he had difficulty with these activities due to the pulling sensation, he was able to fulfill his job requirements and he did not take any  time off on sick leave.

On examination, there was less than 1 percent loss of the erectus abdominus muscle on both sides.  There was a small scar superior to the umbilicus in the midline sides.  There was a small, well-healed scar at this site, which was round with approximately 5 mm diameter.  There was no adhesion or tendon damage.  There was no recurrence of the hernia.  

On November 2010 VA examination, it was noted that a ventral hernia was present.

A November 2010 letter from a private physician noted that the Veteran was seen and found to have a retractable, nontender 4 cm bulging mass in umbilicus.  He complained of having pain in the area when he lifted more than 20 pounds and waking up at night when he rolled over.  He also reported a strong pulling sensation in the area.  The physician indicated that these symptoms interfered with the Veteran's daily functioning.

On March 2011 VA examination, the Veteran reported that his umbilical hernia had progressively worsened.  On examination, there was a small, ventral (umbilical) hernia that was positioned mid-line and that was 4 cm in size.  The hernia was considered remediable or operable, and recurrent.  

There was moderate weakening of muscular support of the abdominal wall and of fascial support of the abdominal wall.  Diastasis was present and the extent of diastasis of recti muscle was moderate.  The examiner indicated that a truss or belt was not indicated.

The Veteran reported that the ventral hernia severely affected activities such as chores, shopping, and recreational; it prevented exercising and sports; and moderately affected traveling, bathing, and dressing.

On this record, the assignment of a 10 percent rating under Code 7338 is warranted beginning November 3, 2010, when the Veteran was first shown to have a recurrent postoperative hernia that was readily reducible.  Since there is no indication for a belt, the current hernia would therefore be well supported by one.

As the service-connected hernia residuals do not involve a small postoperative hernia that is not well supported or readily reducible, or is unoperated irremediable, a higher rating of 30 percent is not warranted under Code 7338.

As for Code 7339, the criteria for a 20 percent rating are not shown since there is no indication for use of a truss or belt. 

A compensable rating is not warranted prior to November 3, 2010 because prior to this date there was no evidence of a recurrent hernia or any indication that a belt was needed.  Further, the only symptomatology was a pulling sensation with certain activities. 

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  

The Board observes that, under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether the application an extraschedular rating is for application.

However, there is no showing of an exceptional or unusual disability picture that would obviate the application of the regular rating criteria in this case.  The umbilical hernia is productive of impairment, but not in any way that is not addressed by applying the established rating criteria.

In other words, the level of disability and symptomatology are adequately contemplated by the applicable schedular criteria and, therefore, they are not inadequate for rating purposes in this case.  Thus, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010) is not warranted.


ORDER

An initial compensable rating for the service-connected residuals of a postoperative umbilical hernia repair prior to November 3, 2010 is denied.

An initial increased rating of 10 percent, but no more for the service-connected residuals of a postoperative umbilical hernia repair beginning on November 3, 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


